Per Curiam :
This cause came on to be heard on this day upon motion of the defendant in error to dismiss the writ of error, among other grounds, because the writ of error is made returnable to the first day of the present June term, and no transcript of the record has been filed here in accordance with law, and because no transcript of the record has as yet even been made up or prepared.
The plaintiff in error meets this motion by a counter motion for an extension of time to file the transcript of record that it alleges is now in course of preparation. On the motion for extension of time to file the transcript it is shown that one of the counsel who had the immediate charge of the preparation of the appellate proceedings in the case was taken sick about the 12th or 13th of August, 1898, and died on or about the 31st of the same month, and that about the'21st of September, 1898, succeeding counsel took the prelimi*392nary steps to have the transcript prepared. It appears, however, that the bill of exceptions in the cause was settled and signed by the Circuit Judge on the 14th day of June, 1898, after which date up to the said 12th of August, 1898, when the illness of the said counsel began there were about sixty days in which the transcript could have been prepared and filed, and no reason, cause or excuse has been shown why, during this time, it was not attended to. In consonance with the former rulings of this court, we have, under these circumstances, no other discretion than to dismiss the cause, and it is hereby ordered that the said cause be and the same is hereby dismissed for failure -to file any transcript of record therein as provided by law. Tallahassee Railroad Co. v. Hayward, 4 Fla. 398; Rain v. Thomas, 12 Fla. 493; Smith v. Curtis, 19 Fla. 786; Williams v. LaPenotiere, 25 Fla. 473, 6 South. Rep. 167; Long v. Herrick, 28 Fla. 755, 10 South. Rep. 17.